PER CURIAM.
The Supreme Court of Florida has relinquished jurisdiction in this case to enable us to reconsider our decision in light of Metcalf v. State, 635 So.2d 11 (Fla.1994). We withdraw our opinion of April 6, 1994. On the authority of Metcalf, we reverse the trial court’s order denying appellant’s motion to dismiss the state’s information charging him with solicitation to deliver cocaine. Accordingly, we remand for further proceedings consistent with this decision.
REVERSED and REMANDED.
DELL, C.J., and STONE and KLEIN, JJ., concur.